

SUPPLEMENT NO. 3 TO FOURTH AMENDMENT AND RESTATEMENT OF
LOAN AGREEMENT AND PROMISSORY NOTE


THIS SUPPLEMENT No. 3 TO FOURTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of October 31, 2010, further supplements and
amends that certain Fourth Amendment and Restatement of Loan Agreement and
Promissory Note dated as of March 15, 2010, as previously supplemented (the
“Amendment and Note Restatement”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Amendment and
Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from August 1, 2010 through October 31, 2010, the Payee has made
additional advances to the Maker, in the aggregate amount of $16,799, in payment
of the Maker’s operating expenses during that period, so that effective as of
October 31, 2010, the total outstanding principal amount due and payable
pursuant to the Note is $173,301.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 3 to Fourth
Amendment and Restatement of Loan Agreement and Promissory Note to be duly
executed and delivered as of the day and year first written above.
 

 
BLINK COUTURE, INC.
       
By: 
/s/ Lawrence Field
   
 Name: Lawrence Field
   
 Title: President & CEO
       
REGENT PRIVATE CAPITAL, LLC
       
By:
/s/ Anurag Agarwal
   
 Name:  Anurag Agarwal
   
 Title: Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 